Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 1 of 24




             EXHIBIT 2
     Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 2 of 24

Hansen, John L.                                         February 13, 2019

                                                                         1
                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


      SIMO HOLDING, INC.,             )
                                      )
               Plaintiff,             )
                                      )
               vs.                    ) Civil Action No.
                                      ) 18-cv-5427-(JSR)
      HONG KONG UCLOUDLINK NETWORK    )
      TECHNOLOGY LIMITED AND          )
      UCLOUDLINK (AMERICA), LTD.,     )
                                      )
               Defendants.            )
      _______________________________ )




                    DEPOSITION OF JOHN L. HANSEN




                    Wednesday, February 13, 2019
                      San Francisco, California




      Reported By:
      Hanna Kim, CLR, CSR No. 13083
      Job No. 46095


                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 3 of 24

Hansen, John L.                                          February 13, 2019

                                                                          39
  1    in profits between the entities.        If I understand
  2    what you're saying, your testimony and at least your
  3    report -- let me strike that.       Let me ask you a new
  4    question.    I apologize.
  5                Is it fair to say that in 2017 alone,
  6    Ucloudlink America made          -- approximately
  7               in profit?    And I got that from paragraph
  8    53 of your report.
  9          A.    The -- I'm sorry.     Did you ask about 2017?
 10          Q.    That's correct.
 11          A.    If your question was the               --
 12          Q.    Yeah, let me -- let me just --
 13          A.    That's gross profit.      They had an
 14    operating loss of            .   But, again, I would
 15    caution that I don't believe this income statement
 16    is complete, so I wouldn't rely on these profit
 17    numbers.
 18          Q.    All right.    I'll ask that question in just
 19    a second.
 20                In 2017 alone, you believe that Ucloudlink
 21    America had         -- approximately             in gross
 22    profit, correct?
 23          A.    That's correct.
 24          Q.    Okay.   Now, you --
 25          A.    That's what they've reported.


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 4 of 24

Hansen, John L.                                          February 13, 2019

                                                                          40
  1          Q.    And so you've said that -- that you don't
  2    believe the income statement is complete.          Do I have
  3    that right?
  4          A.    That's correct.
  5          Q.    And what do you believe is incomplete
  6    about the income statement?
  7          A.    My understanding is that standalone
  8    purchases of data services after the initial bundled
  9    device and data sale would not be captured or picked
 10    up in the U.S. entity.      So there would be additional
 11    revenue and, I would expect, profit associated with
 12    that sale.    And that's just simply not captured
 13    based on the way they maintain their books and
 14    records.
 15          Q.    Were you ever able to get to that data of
 16    standalone data sales?
 17          A.    I have data sales for the company as a
 18    whole, but not broken out for the United States.
 19          Q.    To your understanding, does uCloudlink
 20    sell data packages for the United States only?
 21          A.    My understanding is that they do.
 22          Q.    And it's your understanding that -- that
 23    the defendants sell global data packages, meaning
 24    that that data could be used anywhere in which there
 25    is a -- in which uCloudlink has global service?


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 5 of 24

Hansen, John L.                                          February 13, 2019

                                                                          42
  1          A.    What do you mean?
  2          Q.    Did you review Mr. Martinez's report?
  3          A.    Yes, I did.
  4          Q.    Okay.   And -- and Mr. Martinez offered an
  5    opinion that the business model was -- between
  6    Skyroam and uCloudlink was virtually identical; is
  7    that right?
  8          A.    I do recall him using that phraseology.
  9          Q.    Do you agree with that opinion from
 10    Mr. Martinez?
 11          A.    I think virtually identical is a stretch.
 12    They're similar and they sell a similar product.
 13    They have similar distribution channels available to
 14    both companies.     They both engage in sales and
 15    rentals, e-commerce, to a differing level direct
 16    business sales.     So they do sell similar products
 17    and similar services through similar channels.
 18          Q.    And so, if I break that down a little bit,
 19    you agree that they both sell directly to consumers,
 20    correct?
 21          A.    Yes.
 22          Q.    And you agree that -- that both sell
 23    directly to businesses; is that correct?
 24          A.    They do.
 25          Q.    Okay.   And you agree that both companies


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 6 of 24

Hansen, John L.                                          February 13, 2019

                                                                          43
  1    rent their Wi-Fi hotspots?
  2          A.    Both directly and through various types of
  3    rental partners.
  4          Q.    And you agree that they both sell data in
  5    varying increments of amount of data or time
  6    periods, correct?
  7          A.    They both provide data services.        They
  8    have a variety of different packages or options
  9    available to consumers that are -- are different,
 10    and have different levels of speed and throttle
 11    rates associated with them.
 12          Q.    Do they both sell in roughly the same
 13    geographic areas?
 14          A.    I have not done a geographic comparison.
 15          Q.    Do they compete for the same customers?
 16          A.    That would depend entirely upon the
 17    customer and the location.
 18          Q.    Are you aware of any group of or class of
 19    or types of customers in which one of the parties
 20    sells to and the other party does not sell to?
 21          A.    Well, I think if you're talking about
 22    general categories of selling to businesses and
 23    consumers, they would both potentially sell to
 24    businesses and consumers.       There were documents that
 25    indicated -- I couldn't recall before what the


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 7 of 24

Hansen, John L.                                          February 13, 2019

                                                                          44
  1    worldwide sales were, but there was some information
  2    in the record that provided a summary of historical
  3    sales and projection that provided a breakdown that
  4    showed a substantial majority of Skyroam sales
  5    and -- were occurring in the United States.          And my
  6    understanding is a lot of uCloudlink sales occur
  7    overseas.    So you would have to look at the
  8    distribution channels, the customers, the partners,
  9    to understand whether or not they were even
 10    positioned to compete.
 11                So, for example, if a customer purchased a
 12    uCloudlink device in Hong Kong, depending upon where
 13    they purchased it, how they purchased it, Skyroam
 14    may or may not have competed for that sale.          There
 15    has been no analysis of that by Mr. Martinez.
 16          Q.    Well, do they compete for sales in the
 17    United States?
 18          A.    It would depend.
 19          Q.    Depend on what?
 20          A.    It would depend on the customer and
 21    whether or not Skyroam actually competed to make a
 22    sale to that customer.      So they both have sales
 23    available through e-commerce channels.         They have
 24    different rental partners.       So you could have a
 25    consumer that's in a location that only has a


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 8 of 24

Hansen, John L.                                          February 13, 2019

                                                                          45
  1    Skyroam rental available or only has a uCloudlink
  2    rental available.     In the United States, I think it
  3    was around       percent of uCloudlink's reported sales
  4    were in the direct-to-business channel, and I see no
  5    evidence that Skyroam actually competed to make the
  6    sales to the -- reflects          percent of uCloudlink
  7    sales.      So it would depend.
  8           Q.    How many employees does Ucloudlink America
  9    have in the United States?
 10           A.    I don't recall a specific number.
 11           Q.    I think Mr. Martinez indicated that there
 12    were        employees in the United States for
 13    Ucloudlink America.      Does that sound about right?
 14           A.    I don't recall that specifically.       I do
 15    recall at one point         employees for Skyroam in
 16    China.
 17           Q.    Okay.   Let's look at Exhibit 2,
 18    Mr. Martinez's report --
 19           A.    Okay.
 20           Q.    -- paragraph 33, and the last sentence of
 21    paragraph 33.     In that paragraph, while you're
 22    reading it, Mr. Martinez states, "The U.S.
 23    subsidiary for U.S. uCloudlink has
 24    employees in New York that is responsible for the
 25    company's sales and rental businesses in the United


                       Henderson Legal Services, Inc.
202-220-4158                           www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 9 of 24

Hansen, John L.                                          February 13, 2019

                                                                          46
  1    States."
  2                Do you see that?
  3          A.    I do.
  4          Q.    Do you know if there are
  5         employees in the -- in Ucloudlink America that
  6    are based in America?
  7          A.    I might have misunder- -- heard your
  8    question.
  9          Q.    I'll repeat it.     Sorry about that.
 10          A.    Thank you.
 11          Q.    Do you know if there are
 12         employees for Ucloudlink America that are based
 13    in America?
 14          A.    I don't have a specific head count figure.
 15          Q.    Okay.   Regardless, uCloudlink has
 16    employees in the United States that are responsible
 17    for sales, correct?
 18          A.    Yes.
 19          Q.    And -- and Skyroam has employees in the
 20    United States that are responsible for sales,
 21    correct?
 22          A.    That's correct.     The testimony was, I
 23    believe,        salespeople.
 24          Q.    And -- and both companies engage in
 25    marketing in the United States, correct?


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 10 of 24

Hansen, John L.                                           February 13, 2019

                                                                           47
  1          A.    They both do conduct marketing in the
  2    United States, that's correct.
  3          Q.    They both have websites that are
  4    accessible in the United States advertising their
  5    products and services, correct?
  6          A.    That's a fair characterization, yes.
  7          Q.    And it's possible for consumers to
  8    purchase products from both companies off of those
  9    websites, correct?
 10          A.    That's my understanding.
 11          Q.    All right.
 12                MR. DAVIS:    Mr. Hansen, we've been going
 13    about an hour.     Is it okay with you that we take a
 14    little bit of a break?
 15                THE WITNESS:     Yeah, that's fine.
 16                (Short recess taken, 10:08 a.m. -
 17                10:18 a.m.)
 18    BY MR. DAVIS:
 19          Q.    Welcome back, Mr. Hansen.
 20                You gave an opinion as to the reasonable
 21    royalty award that -- if there is a finding of
 22    liability, that should issue in this case, correct?
 23          A.    That's correct.
 24          Q.    And is the construct of which you base
 25    that opinion on, the hypothetical negotiation


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 11 of 24

Hansen, John L.                                           February 13, 2019

                                                                           67
  1    to create a higher rate, an upward influence on the
  2    royalty rate?      Excuse me.
  3          A.    All -- all other things equal, that's
  4    generally the direction, that's correct.
  5          Q.    Do you understand that one of
  6    Mr. Martinez's opinions is that the parties would
  7    have agreed to a usage-based royalty rate?
  8          A.    Yes.
  9          Q.    And you agree that there would be a
 10    usage-based royalty rate in this case, correct?
 11          A.    Based on the facts and circumstances, I do
 12    believe that a usage-based royalty rate is an
 13    appropriate way to compensate SIMO, or SIMO, for the
 14    infringement of the '689 Patent.
 15          Q.    And the ultimate conclusion that you have
 16    is that the usage-based royalty rate would be
 17    per        megabytes of United States data, correct?
 18          A.    Per equivalent       -megabyte day pass, if
 19    you will.
 20          Q.    And so you agree then that an -- that an
 21    appropriate basis to compensate SIMO in this case
 22    would be to have a usage-based royalty?
 23          A.    Based on the structure of the companies,
 24    how they conduct their business, in my view, that
 25    appropriately compensates the patent holder for use


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 12 of 24

Hansen, John L.                                           February 13, 2019

                                                                           68
  1    of the invention in the United States.
  2          Q.    You -- following up with one of the
  3    answers you just gave, you quantified data usage in
  4    terms of day passes, correct?
  5          A.    I do both on a per-megabyte basis.         And
  6    then for ease of comparison, I also convert that to
  7    a     -megabyte equivalent.      But really I create a
  8    range based on different usage assumptions.          So it's
  9    not a straight per-day-pass rate, if you will.           But
 10    I -- I've created a range based on usage and how
 11    that usage would translate into revenue for
 12    uCloudlink.
 13          Q.    Mr. Martinez also use data usage in terms
 14    of per megabyte or data pass, correct?
 15          A.    That's correct.     His -- his royalty itself
 16    is based on the profits for a day pass, separate and
 17    apart from how much data one actually uses for a day
 18    pass.
 19          Q.    All right.    And so I'm not sure if I have
 20    this right, so bear with me here.
 21                So you estimated the amount of data used
 22    in a day pass is         megabytes; is that right?
 23          A.    No.
 24          Q.    Okay.   I thought I read that in your
 25    report.    What do I have wrong about that?


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 13 of 24

Hansen, John L.                                           February 13, 2019

                                                                           69
  1          A.    I stated my opinion on a         -megabyte day
  2    pass equivalent, but I was looking specifically at a
  3        -megabyte day pass.      And I assumed that those
  4    would be between         megabytes and        megabytes.
  5    So I didn't use a        -megabyte and assume that that
  6    was        megabytes of use.    So I had a range of use
  7    for a      -megabyte day pass.      And I simply converted
  8    those amounts to what the equivalent value would be
  9    for        megabytes.
 10          Q.    Okay.   Thank you.
 11                Did -- did you calculate a separate
 12    royalty that would be due for each of the Accused
 13    Devices, that's separate from the royalty you
 14    determined based on data usage?
 15          A.    I did not.
 16          Q.    Okay.
 17          A.    That would be, in my view, reflected and
 18    incorporated into the usage-based rate, based on the
 19    manner in which the company sells devices and earns
 20    revenue and profits.
 21          Q.    Let me drill down on that a little bit.
 22                So both -- both parties -- all -- excuse
 23    me, strike that.
 24                All the parties in this case sell devices,
 25    correct?


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 14 of 24

Hansen, John L.                                           February 13, 2019

                                                                           70
  1          A.    That's correct.
  2          Q.    And they also sell data, right?
  3          A.    That's correct.
  4          Q.    And so your opinion does -- doesn't
  5    identify specific revenue generated by device sales,
  6    does it?
  7          A.    Not specifically included in my royalty
  8    base, but it's a consideration.
  9          Q.    Your royalty base is based on data usage
 10    only, correct?
 11          A.    Well, that's correct.      But the data, in
 12    and of itself, separately have no value without a
 13    device.    And my understanding is that these are
 14    what's been referred to as a closed system.          So
 15    uCloudlink system works with uCloudlink's data.
 16    Same thing for Skyroam.       So for every usage of data
 17    in the United States, it required an either
 18    uCloudlink or Skyroam device, respectively.
 19          Q.    All right.
 20                Well, let me take the converse of your
 21    statement that the data, in and of itself,
 22    separately has no value without a device.
 23                Given that you've said it's a closed
 24    system, would the device have value in and of
 25    itself, without the data?


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 15 of 24

Hansen, John L.                                           February 13, 2019

                                                                           71
  1          A.    I don't believe so, based on my
  2    understanding.      And that's consistent with the
  3    testimony of Skyroam personnel themselves, who've
  4    said we're a -- we're a data company, we're a
  5    service company.
  6          Q.    And, in fact, that's -- uCloudlink views
  7    itself the same way; is that right?
  8          A.    That's correct.     There's -- neither party
  9    earns profits on the devices; or to the extent they
 10    do, it's nominal.
 11          Q.    Right.
 12          A.    Minimal.
 13          Q.    Okay.     And so I know you have more than
 14    one disagreement with Mr. Martinez, but at least one
 15    of the disagreements that you have is the
 16    rate-per-day pass or per megabyte that should be
 17    charged in this case; is that right?
 18          A.    That's right.
 19          Q.    And at the -- the major difference in your
 20    ultimate conclusion is, is that Mr. Martinez opines
 21    that it's       per      megabytes that should be
 22    charged.    And your opinion is            per
 23         megabytes; is that fair?
 24          A.    As far as bottom line final royalty
 25    numbers, that's -- that's a fair comparison.


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 16 of 24

Hansen, John L.                                           February 13, 2019

                                                                           88
  1    if that's true or not?
  2          A.    I don't know one way or the other.         As I
  3    indicated, I would expect that would be information
  4    that they may have.      I don't know that they would
  5    have that for all circumstances and for all
  6    channels, depending on how the data services were
  7    sold or resold to the ultimate user, be it a
  8    customer who purchases or a customer rents.          A
  9    rental customer's payment information, payment
 10    address may not be something that uCloudlink, for
 11    example, has access to.
 12          Q.    Do you believe that uCloudlink -- excuse
 13    me.
 14                Do you believe the sale of uCloudlink
 15    devices should be included in the royalty base?
 16          A.    I do not.    That is not the way in which I
 17    quantify damages.      That's not the way in which
 18    Mr. Martinez quantified damages either.
 19          Q.    And the -- the sale of the device is what
 20    you under- -- at least understand as being an
 21    infringing act; is that right?
 22          A.    My understanding is that it's the device
 23    that's accused to infringe.
 24          Q.    Would Skyroam take into account, during
 25    the hypothetical negotiation, data purchased by


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 17 of 24

Hansen, John L.                                           February 13, 2019

                                                                           89
  1    customers in the United States even though it may be
  2    for somewhere outside the United States, for
  3    example, Spain?
  4          A.    Could you repeat that, please?
  5          Q.    Sure.
  6                Would Skyroam take into account, during
  7    the hypothetical negotiation, data purchased by
  8    customers in the United States, even though that
  9    data may be used somewhere outside the United
 10    States?
 11          A.    I think it's a consideration.        The
 12    relative importance of the United States market
 13    versus other markets.      The relative data usage,
 14    device sales, those are all pieces of information.
 15          Q.    Earlier you used, I believe, the
 16    phrase "closed system."
 17                Do you recall that?
 18          A.    Yes.
 19          Q.    And so -- and I -- correct me if I get
 20    this wrong, but I believe you described meaning that
 21    once you buy a Skyroam device you have to use the
 22    Skyroam network.      And once you buy a uCloudlink
 23    device, you have to use an uCloudlink network, is
 24    that sort of a fair example?
 25          A.    Well, you don't have to use it.        But the


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 18 of 24

Hansen, John L.                                           February 13, 2019

                                                                           90
  1    Skyroam device would only work with Skyroam data
  2    services.
  3          Q.    The devices don't work on either other
  4    party -- they're not interoperable between the
  5    parties' networks; is that right?
  6          A.    That's my understanding.
  7          Q.    Wouldn't that be a consideration of
  8    Skyroam during the hypothetical negotiation, the
  9    fact that uCloudlink would be making sales in its
 10    closed system, as you described it?
 11          A.    That's a consideration for the parties.
 12    I've talked about the element of competition between
 13    them, as well as competition with numerous other
 14    solutions.     But that's why, in my view, the royalty
 15    in the manner in which I've structured it reflects
 16    that continuing ongoing potential use.
 17          Q.    Did you specifically call out that
 18    consideration by the parties, the fact that a
 19    customer may go into another parties' closed system?
 20    Do you call that out anywhere in your report,
 21    because I didn't see it?
 22          A.    I don't know if I used those words.         It
 23    certainly was part of my basic understanding.           In
 24    the description of the companies and the products
 25    and services they offer, I did talk about services


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 19 of 24

Hansen, John L.                                           February 13, 2019

                                                                           93
  1          A.    When you say "reasonable royalty
  2    determination," I wouldn't -- I wouldn't agree with
  3    that characterization.       I didn't include it in the
  4    royalty base.     But I was aware of it.      I discussed
  5    device profits or device losses.        When I'm looking
  6    at the cost structures for the companies, and the
  7    profits they would have earned, I am reflecting the
  8    fact that they have to sell a device in order to be
  9    able to sell services.       So I believe I've considered
 10    that and factored that into my determination.           But
 11    for purposes of deriving adequate compensation in
 12    the form of a royalty, I haven't included it.
 13          Q.    So you haven't included device revenue in
 14    the royalty base; is that fair?
 15          A.    That's fair.     Mr. Martinez viewed it in
 16    the same -- largely the same way.
 17          Q.    All right.
 18                I know you have some disagreements with
 19    Mr. Martinez, but you also agree with him on some
 20    things, as well, correct?
 21          A.    That's correct.     There are some issues
 22    where I believe we have similar views.
 23          Q.    Yeah, I just want to make sure I
 24    understand that.
 25                So let's take a look at Mr. Martinez's


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 20 of 24

Hansen, John L.                                           February 13, 2019

                                                                           99
  1    of competitors.     Mr. Plam testified that there are
  2    numerous substitute products and services.          And they
  3    do compete with Skyroam.       And they're all trying to
  4    essentially solve what's been identified as the same
  5    problem.    So there are a lot of solutions and it's a
  6    highly competitive market.
  7          Q.    What do you mean by solve "the same
  8    problem"?    What is "the same problem"?
  9          A.    The way I would characterize it is, high
 10    costs associated with international data roaming.
 11          Q.    Do you believe that the parties, both
 12    Skyroam and uCloudlink, are commercially successful?
 13          A.    I believe they are commercially
 14    successful.
 15          Q.    All right.
 16                I want to ask you about the table 5 in
 17    Mr. Martinez's report, the Summary of Skyroam
 18    Incremental Day Pass Costs.
 19          A.    Table 5 or schedule 5?
 20          Q.    Table 5, it's page 47 of Exhibit 2, right
 21    under paragraph 132.
 22          A.    Okay.
 23          Q.    Do you see there's a table 5 that's
 24    entitled "Summary of Skyroam Incremental Day Pass
 25    Cost."


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 21 of 24

Hansen, John L.                                           February 13, 2019

                                                                       177
  1    inventive contribution of the patent, as I
  2    understand it.      The inventive contribution of the
  3    patent, as I understand it, relates to the
  4    enumerated components and then utilizing those to
  5    establish a local connection on the device.
  6          Q.    Would you agree that the business model
  7    for both uCloudlink and Skyroam is not limited to
  8    just selling devices; it's about selling data that
  9    can be used on the devices they sell, as well,
 10    right?
 11          A.    Yes, there's a data service aspect to it.
 12          Q.    And isn't one of the ways that uCloudlink
 13    describes it product offering as something called --
 14    strike that.
 15                Let me -- before I go there, have you ever
 16    heard of something called SaaS, software as a
 17    service?
 18          A.    Yes.
 19          Q.    Have you heard of something called PaaS,
 20    platform as a service?
 21          A.    I have.
 22          Q.    Okay.   And isn't one of the ways that
 23    uCloudlink describes its product offering as PaaS,
 24    platform as a service?
 25          A.    I have seen a reference to PaaS.


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 22 of 24

Hansen, John L.                                           February 13, 2019

                                                                       189
  1    what -- what you did.      And I know you want to have
  2    your critiques of Mr. Martinez.        I just ask that you
  3    listen to the questions.
  4                So, in order -- in your opinion, in
  5    determining what a reasonable royalty rate is, it
  6    was appropriate to go beyond just the profits and
  7    costs associated with the selling of the smallest
  8    salable practicing unit -- patent-practicing unit?
  9          A.    I wouldn't describe it like that.
 10          Q.    Well, is -- is the way I described it
 11    fair?
 12                MR. BUSBY:    Objection.
 13                THE WITNESS:     I -- that's not how I would
 14    describe it.     The profits that are earned by the
 15    device that incorporates the smallest salable
 16    patent-practicing unit are earned on the service, so
 17    that service revenue is attributable to the device.
 18    That's how I view it.
 19    BY MR. DAVIS:
 20          Q.    Okay.   I think I understand now.
 21                So this is kind of like a situation where,
 22    you know, mobile providers like Verizon will sell
 23    you an iPhone for a lot less if you buy their
 24    service, but if you just buy the phone outright, you
 25    got to pay a much higher rate?


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 23 of 24

Hansen, John L.                                           February 13, 2019

                                                                       190
  1          A.    There's some --
  2                MR. BUSBY:    Objection.
  3                THE WITNESS:     -- similarity in the
  4    business model in that the device is
  5    of sorts.
  6

  7

  8

  9    BY MR. DAVIS:
 10          Q.    In the business model of uCloudlink and
 11    Skyroam, is the sale of the device                       ?
 12          A.    That's the term that I just used, yes.
 13    That's one way to characterize it.
 14          Q.    Does your reasonable royalty analysis
 15    differ based on a device that's sold in the United
 16    States or sold outside the United States?
 17          A.    My rate is applied to data that's used in
 18    the United States.      So it isn't specifically tied to
 19    a particular unit, except for there must have been a
 20    unit in the United States that was used.
 21          Q.    Okay.   So, for example, if the unit that
 22    is used was sold for a much higher price outside of
 23    the United States, would that affect your royalty
 24    rate at all, for data used in the United States?
 25          A.    I don't believe so.


                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 154-2 Filed 04/24/19 Page 24 of 24

Hansen, John L.                                           February 13, 2019

                                                                       239
  1                      CERTIFICATE OF REPORTER
  2

  3                I, Hanna Kim, a Certified Shorthand
  4    Reporter, do hereby certify:
  5                That prior to being examined, the witness
  6    in the foregoing proceedings was by me duly sworn to
  7    testify to the truth, the whole truth, and nothing
  8    but the truth;
  9                That said proceedings were taken before me
 10    at the time and place therein set forth and were
 11    taken down by me in shorthand and thereafter
 12    transcribed into typewriting under my direction and
 13    supervision;
 14                I further certify that I am neither
 15    counsel for, nor related to, any party to said
 16    proceedings, not in anywise interested in the
 17    outcome thereof.
 18                In witness whereof, I have hereunto
 19    subscribed my name.
 20

 21    Dated:    ____ day of ___________, 2019
 22

 23                        ___________________________
                           Hanna Kim
 24                        CLR, CSR No. 13083
 25



                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
